08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0338


                                        OP 22-0338

                                                                       HUM
 DENNIS MARTIN FRIEDT,
                                                                        AUG 3 0 2022
                                                                      Bowen Greenwood
             Petitioner,                                            Clerk of Supreme Court
                                                                       State of Montana

       v.
                                                                     ORDER
 STATE OF MONTANA, and
 JAMES SALMONSEN, Warden,

              Respondents.



       Dennis Martin Friedt has filed several pleadings: (1) Notice; (2) a Motion for Rule
60(b) err and misinterpretation of statutes along with challenging this Court's denial of his
writ of habeas corpus without a hearing, and (3) a Motion, titled Petition for Immediate
Release.
       This Court can only reconsider a prior decision upon this Court's Montana Rules of
Appellate Procedure. The Montana Rules of Civil Procedure, such as Rule 60(b), do not
apply to this Court, only district courts. M. R. Civ. P. 1. This Court does not hold
fact-finding hearings nor does it entertain motions in an original proceeding, such as this.
M. R. App. P. 14(5). We deem his Notice a petition for rehearing, pursuant to M. R. App.
P. 20(1).
       This Court "will consider a petition for rehearing presented only upon . . . [t]hat it
overlooked some fact material to the decision[,] . . . or What its decision conflicts with a
statute or controlling decision not addressed by the supreme court." M. R. App. P.
20(1)(a)(i) and (iii). "Absent clearly demonstrated exceptional circumstances, the supreme
court will not grant petitions for rehearing of its orders disposing of motions or petitions
for extraordinary writs." M. R. App. P. 20(1)(d).
       Upon review, Friedt has not demonstrated any criteria or exceptional circumstances
for rehearing here. His arguments are without merit. In the July 12, 2022 Order, this Court
determined that Friedt had not demonstrated an illegal sentence. The Yellowstone County
District Court had statutory authority to impose a prison sentence for the four convictions
of sexual assault. He is not entitled to irnmediate release. Accordingly,
       IT IS ORDERED that Friedt's Notice, deemed a Petition for Rehearing, is DENIED
and DISMISSED.
       IT IS FURTHER ORDERED that Friedt's "Motion Rule 60(b) Court Err
Misinterpretation of Statu[t]e of D.O.C. Sentence: On OP 22-0338, Court Denies State
Habeas Corpus Relief Without a Hearing. Violation of Art. II Sec. 19 Statu[t]e: § 46-18-
201(3)(A)(iv)(B) & StatuNe § 46-18-202(2). Are Adult Statu[t]e's: § 46-18-201, (B) is for
Youth Court[,]" and "Motion Petition for Immediate Release with Respect to the Court:
Being Held Against my Right To Liberty:" are DISMISSED, as moot.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Dennis Martin Friedt personally.
       DATED this      6   day of August, 2022.



                                                               Chief Justice




                                                                 Justices




                                             '2